[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION OF SUMMARY JUDGMENT
The issue is whether the area where the plaintiff allegedly fell is a road within the meaning of General Statutes13a-149.
It is the opinion of the court that in this case the court is presented with a number of permissible but conflicting inferences regarding the issue whether the area of plaintiff's alleged fall is within the meaning of the highway defect statute, and the defendant's motion for summary judgment is therefore, denied.
JOHN J.P. RYAN, J.